UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): March 12, 2014 POKERTEK, INC. (Exact Name of Registrant as Specified in Its Charter) North Carolina 000-51572 61-1455265 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1150 Crews Road, Suite F Matthews, North Carolina (Address of Principal Executive Offices) (Zip Code) (704) 849-0860 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): O Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) O Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) O Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) O Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 This Current Report on Form 8-K is filed by PokerTek, Inc., a North Carolina corporation (the “Registrant”), in connection with the items set forth below. Item 2.02 Results of Operations and Financial Condition. On March 12, 2014, the Registrant issued a press release, a copy of which is attached hereto as Exhibit 99.1 and is incorporated herein by reference, announcing its financial results for the period and year ended December 31, 2013. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description of Exhibit Press Release dated March 12, 2014 announcing financial results for the period and year ended December 31, 2013 ***** 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. POKERTEK, INC. Date: March 12, 2014 By: /s/ Mark D. Roberson Mark D. Roberson, Chief Executive Officer and Chief Financial Officer 3
